DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
	Claim 1 is objected to because at line 3, “having attachment” should read --having an attachment--.
Claim 1 is objected to because at line 7, “defining recessed” should read --defining a recessed--.
Claim 12 is objected to because at line 4, “about a rotational axis” should read --about the rotational axis--.
Claim 12 is objected to because at line 10, “recessed are dimensioned” should read
--recess dimensioned--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 12, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,791,186 (Black).
Regarding claim 1, Black discloses a drive train connector assembly, comprising
a first connecting structure (6) dimensioned and designed for rotation about a rotational axis (aligning with passage 12 in Figure 3) and having attachment protrusion (7) that defines a first edge (mating with 5; left side of Figure 3) and a second edge (mating with 5; right side of Figure 3), the first edge extending in a first direction perpendicular to the rotational axis, the second edge extending in a second direction perpendicular to the rotational axis, the second direction and the first direction defining a first acute angle therebetween (see Figures 1-3); and
a second connecting structure (2) defining recessed area (4) dimensioned such that the attachment protrusion is fitted into the recessed area (see Figure 3), the recessed area defining a third edge (5; left side in Figure 3) and a fourth edge (5; right side in Figure 3), the third edge extending in a third direction perpendicular to the rotational axis, the fourth edge extending in a fourth direction, the third direction and the fourth direction defining a second acute angle therebetween such that with the attachment protrusion installed within the recessed area the first and third edges are parallel to one another and the second and fourth edges are parallel to one another (see Figure 3).
Regarding claim 2, Black discloses the attachment protrusion (7) of the first connecting structure (6) and the recessed area (4) of the second connecting structure (2) define mating dovetail-like shapes (see Figures 1-3).
Regarding claim 3, Black discloses a rotary power providing member (at 11; see page 1, lines 90-92) fixedly attached to the first connecting structure (6); and
a rotary power receiving member (21) fixedly attached to the second connecting structure (2).
Regarding claim 7, Black discloses a cover (9) being fitted to and encircling one of the first connecting structure (6) and the second connecting structure (2), the cover being movable between an install/release orientation and a locking orientation such that in the install/release orientation the second connecting structure relative to the first connecting structure, and in the locking orientation the first connecting structure and the second connecting structure are non-releasably fixed to one another (see page 1, lines 75-90).
Regarding claim 8, Black discloses the cover (9) is retained in the locking orientation by a locking portion (threads; see Figures 3 and 3, and page 1, lines 75-90) defined by at least one of the first connecting structure (6) and the second connecting structure (2).
Regarding claim 12, Black discloses a drive train connector assembly (see Figures 1-3), comprising
a rotary power providing member (at 11; see page 1, lines 90-92) configured to rotate about a rotational axis (aligning with passage 12 in Figure 3);
a rotary power receiving member (21) configured to rotate about the rotational axis;
a first connecting structure (6) configured to rotate about the rotational axis, the first connecting structure being connected to one of the rotary power providing member and the rotary power receiving member and having a dove-tail shaped protrusion (7); and
a second connecting structure (2) configured to rotate about the rotational axis when connected to the first connecting structure, the second connecting structure being connected to the other of the rotary power providing member and the rotary power receiving member and having a dove-tail shaped recessed (4) are dimensioned and shaped to receive the dove-tail shaped protrusion (see Figures 2 and 3).
Regarding claim 13, Black discloses the dove-tail shaped protrusion (7) and the dove-tail shaped recessed area (4) are shaped and dimensioned with corresponding drag angles, the drag angles being acute angles (see Figures 2 and 3).
Regarding claim 16, Black discloses a cover (9) being fitted to and encircling one of the first connecting structure (6) and the second connecting structure (2), the cover being movable between an install/release orientation and a locking orientation such that in the install/release orientation the second connecting structure relative to the first connecting structure, and in the locking orientation the first connecting structure and the second connecting structure are non-releasably fixed to one another (see page 1, lines 75-90).
Regarding claim 17, Black discloses the cover (9) is retained in the locking orientation by a locking portion (threads; see Figures 3 and 3, and page 1, lines 75-90) defined by at least one of the first connecting structure (6) and the second connecting structure (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US 5,469,931 (Kawata).
Regarding claims 4 and 14, Black discloses the drive train connector assembly according to claims 3 and 12, respectively, but does not expressly disclose the rotary power providing member is an automotive drive shaft, and the rotary power receiving member is an automotive differential assembly.
Kawata teaches it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with an automotive drive shaft and automotive differential assembly (see column 1, lines 42-52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the rotary power providing member is an automotive drive shaft, and the rotary power receiving member is an automotive differential assembly, as taught in Kawata, since it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with an automotive drive shaft and automotive differential assembly.
Regarding claim 5, Black discloses the drive train connector assembly according to claim 3, but does not expressly disclose the rotary power providing member is an automotive transmission, and the rotary power receiving member is a constant velocity joint.
Kawata teaches it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with an automotive transmission and a constant velocity joint (see column 1, lines 42-52, and joints 5, 6 in Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the rotary power providing member is an automotive transmission, and the rotary power receiving member is a constant velocity joint, as taught in Kawata, since it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with an automotive transmission and a constant velocity joint.
Regarding claim 6, Black discloses the drive train connector assembly according to claim 3, but does not expressly disclose the rotary power providing member is a constant velocity joint, and the rotary power receiving member is wheel axle.
Kawata teaches it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with a constant velocity joint (see joints 5, 6 in Figure 1) and a wheel axle (see column 1, lines 42-52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the rotary power providing member is a constant velocity joint, and the rotary power receiving member is wheel axle, as taught in Kawata, since it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with a constant velocity joint and a wheel axle.
Regarding claim 15, Black discloses the drive train connector assembly according to claim 12, further comprising one of the rotary power providing member and the rotary power receiving member is a constant velocity joint.
Kawata teaches it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with a constant velocity joint (see column 1, lines 42-52, and joints 5, 6 in Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that one of the rotary power providing member and the rotary power receiving member is a constant velocity joint, as taught in Kawata, since it is known in the art of protrusion-recess type drive train connector assemblies to utilize said assemblies in conjunction with a constant velocity joint.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US 2020/0232497 (Hsieh).
Regarding claim 9, Black discloses the drive train connector assembly according to claim 8, but does not expressly disclose the locking portion is a spring loaded detent ball device installed to the second connecting structure.
Hsieh teaches a locking portion (14) is a spring (141) loaded detent ball (142) device installed to a second connecting structure (129). Hsieh teaches this structure prevents the removal of the connecting structure from a drive train connector assembly (see paragraph [0017]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the locking portion is a spring loaded detent ball device installed to the second connecting structure, as taught in Hsieh, in order to prevent the removal of the connecting structure from a drive train connector assembly.
Regarding claim 18, Black discloses the drive train connector assembly according to claim 16, but does not expressly disclose the locking portion is a spring loaded detent ball device installed to the first connecting structure.
Hsieh teaches a locking portion (14) is a spring (141) loaded detent ball (142) device installed to a first connecting structure (129). Hsieh teaches this structure prevents the removal of the connecting structure from a drive train connector assembly (see paragraph [0017]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the locking portion is a spring loaded detent ball device installed to the first connecting structure, as taught in Hsieh, in order to prevent the removal of the connecting structure from a drive train connector assembly.

Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US 9,133,883 (Mori)
Regarding claims 10 and 19, Black discloses the drive train connector assembly according to claims 8 and 16, respectively, but does not expressly disclose the locking portion is a locking ring installed an annular recess of the second connecting structure.
Mori teaches a locking portion is a locking ring (6) installed an annular recess (9) of a second connecting structure (1) for locking a cover (5) in place (see Figures 9A, 9B, and 10; and column 7, line 66, through column 8, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the locking portion is a locking ring installed an annular recess of the second connecting structure, as taught in Mori, in order to provide a means of locking the cover in place.
Regarding claims 11 and 20, Black discloses the drive train connector assembly according to claims 8 and 16, respectively, wherein the locking portion is a crimped area of the cover deformed to engage an annular recess of the second connecting structure.
Mori teaches a locking portion is a crimped area (6) of a cover (5) deformed to engage an annular recess (8) of a second connecting structure (1) in order to lock the cover in place (see Figures 4A-4C, and column 6, lines 53-62). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train connector assembly of Black such that the locking portion is a crimped area of the cover deformed to engage an annular recess of the second connecting structure, as taught in Mori, in order to lock the cover in place.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 22, 2022